United States Court of Appeals
                        FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 10-7138                                              September Term, 2011
RICHARD DOMINGUEZ, ON BEHALF OF HIMSELF AND ALL OTHERS SIMILARLY SITUATED ,
                 APPELLANT

v.

UAL CORPORATION AND UNITED AIR LINES, INC.,
                 APPELLEES


                       Appeal from the United States District Court
                               for the District of Columbia
                                   (No. 1:07-cv-00418)




     UNDER SEAL OPINION, NOT ACCESSIBLE
                 TO PUBLIC